ORDER
PER CURIAM
Scott Pratt appeals from the.judgment entered upon a jury verdict finding him guilty of two counts of second-degree assault of a law enforcement officer, Section 565.082 RSMo.; one count of armed criminal action, Section 571.015 RSMo.; and one count of unlawful use of a weapon, Section 571.030 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision, We affirm. Rule 30.25(b).